Citation Nr: 0302603	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $21,027.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1974 to December 
1975.  The veteran died in February 1977, and the appellant 
is his widow.

This appeal arises from a February 2000 decision of the 
Committee on Waivers and Compromises (COWC) of the New 
Orleans, Louisiana RO, which denied the appellant's request 
for waiver of recovery of an overpayment of death pension 
benefits in the amount of $21,027 on the basis that recovery 
would not be against equity and good conscience.  The 
appellant requested a hearing before a Member of the Board at 
the RO, but then failed to report for the hearing scheduled 
in April 2001.  In August 2001 the Board remanded this matter 
to the RO for additional development.  


FINDINGS OF FACT

1.  The appellant started receiving VA death pension benefits 
effective in January 1978, based on her report of having no 
countable annual income.

2.  In 1999 the RO discovered that the appellant had received 
income of $4,140 during 1995.  By letter dated in August 
1999, the RO advised the appellant that they proposed to 
reduce her pension benefits, effective February 1, 1995, by 
the amount of her unreported income for each year from 1995 
to the present.

3.  By a letter dated in October 1999, the RO notified the 
appellant that her pension award had been reduced because of 
her previously unreported income, and that the evidence of 
record showed that she received income of $8,541 in 1996 and 
$4,140 in 1997.

4.  The RO retroactively adjusted the appellant's pension 
benefits, effective in February 1995, to reflect countable 
income, and this resulted in a $21,027 overpayment.

5.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant in the creation of the pension 
overpayment in the amount of $21, 027.

6.  The appellant was solely at fault in the creation of the 
overpayment of pension benefits by virtue of her failure to 
report her income from 1995, 1996, and 1997 in a timely 
manner; fault on the part of the VA has not been shown.

7.  Recovery of the overpayment of pension benefits would not 
deprive the appellant of the ability to provide for life's 
basic necessities; failure to repay the debt would result in 
unfair gain to the appellant.

8.  Recovery of the overpayment would not defeat the purpose 
of pension benefits.

9.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.

10.  There are no other factors which would make recovery of 
the overpayment inequitable.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits in the amount 
of $21,027 would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received from the appellant in March 1978 was a Statement of 
Income and Net Worth (VA Form 21-4100) in which she reported 
that she had no income from any source.  

Based on her report of having no income, an internal VA 
document dated in April 1978 shows that the appellant and her 
representative were notified of her award of VA death pension 
benefits, in VA Form 21-6895, which contains notice that the 
rate of pension depended on the amount of annual income.  
That form also notified the appellant of annual income 
limits, above which pension could not be paid; and of the 
requirement to notify VA promptly if she began to receive 
additional annual income which would affect the rate of 
pension received.  She was also notified that when reporting 
income, all income received should be reported.

In a July 1980 letter, the RO notified the appellant that her 
election of improved pension was effective July 8, 1980, and 
that based on her countable annual income of $0, her monthly 
award was $249.08.  She was also notified that she must 
notify the RO immediately if there was any change in her 
income or net worth, and that if she did not promptly notify 
them of these changes, an overpayment may result. 

In December 1981 the appellant's death pension award was 
amended to reflect countable annual income of $216, effective 
August 1, 1981, and countable annual income of $300, 
effective January 1, 1982.  

In a December 1981 letter the appellant was notified of an 
overpayment of $90 that was created as a result of the 
adjustment of her pension benefits.

Received from the appellant in February 1982 was a letter in 
which she indicated that her annual income was $0, and that 
she was not employed and did not receive any other type of 
assistance.

In a July 1982 letter, the RO notified the appellant that 
effective August 1, 1982 her death pension benefits were 
based on countable annual income of $0. 

In various documents dated from 1984 to 1994, the appellant 
continued to report that she had no countable annual income.

By letter dated in August 1999, the RO advised the appellant 
that they had received her signed verification showing that 
she received income of $4,140 during 1995 which she did not 
report during that year.  The RO assumed she continued to 
receive this same amount each year since 1995, but advised 
the appellant that if this was not correct she should send 
evidence to show the correct amounts received for each year.  
The RO advised the appellant that they proposed to reduce her 
pension benefits, effective February 1, 1995, by the amount 
of her unreported income for each year from 1995 to the 
present.

By a letter dated in October 1999, the RO notified the 
appellant that her pension award had been reduced because of 
her previously unreported income, and that the evidence of 
record showed that she received income of $8,541 in 1996 and 
$4,140 in 1997.  She was further advised that she would be 
notified of the exact amount of the overpayment.  

Received from the appellant in November 1999 was a request 
for waiver of the overpayment of $21,027.  She claimed she 
was unable to repay the debt, and that to do so would create 
a financial hardship on her.  She also requested that her 
widow's pension be terminated.

Also received in November 1999 from the appellant was a 
Financial Status Report (VA Form 20-5655) in which she 
reported that she was employed in retail since September 1995 
and that her monthly net salary was $780.  She reported 
monthly expenses of $219 for rent or mortgage, $300 for food, 
$160 for utilities and heat, $100 for other living expenses, 
and $472 for an auto, for a total of $1,251 in monthly 
expenses.  She reported assets consisting of a 1999 Toyota 
Solara.  For installment contracts and other debts, the 
appellant indicated her sole creditor was Toyota, from which 
she purchased a car, and the original amount of the debt was 
$25,000, the unpaid balance was $22,000, and the amount due 
monthly was $472.  She reported no other creditors.  She also 
indicated that her family helped her meet her financial 
demands.

In a February 2000 decision, the RO's COWC denied the 
appellant's claim for a waiver of recovery of an overpayment 
of pension benefits in the amount of $21,027 on the basis 
that recovery would not be against equity and good 
conscience.

Received from the appellant in January 2000 was an Improved 
Pension Eligibility Verification Report (VA Form 21-0518) in 
which she reported she received $12,639.80 in wages in 1999.

In a March 2000 letter, the RO advised the appellant that her 
pension award was terminated effective January 1, 1999 based 
on her countable annual income exceeding the maximum annual 
rate.

Received from the appellant in March 2000 was a Financial 
Status Report (VA Form 20-5655) in which she reported that 
her total monthly net income was $790.  She indicted that her 
monthly expenses included $219 for rent or mortgage payment, 
$200 for food, $108 for utilities and heat, and $200 for a 
car note (which she indicated she could not pay).  The 
appellant noted that she could not pay her other bills 
because she did not receive a VA payment anymore.  For 
assets, she claimed that her total monthly expenses were 
$1591.  She reported $200 cash in the bank and $40 cash on 
hand.  She also reported she had a 1999 Toyota Solara which 
if her daughter did not take over the "note lease", the car 
would be going back.  She also reported that she owed $325 
per month to her creditors and that she was $274 past due to 
her creditors.  She claimed she would try to get a second job 
babysitting on the weekend and making about $40 from her 
sister.

In August 2001 the Board remanded this matter to the RO for 
additional development.  

In a May 2002 letter, the RO requested that the appellant 
complete an enclosed VA Form 20-5655 (Financial Status 
Report) and also advised her to submit or advise the RO of 
any additional evidence which she would like considered with 
regard to her waiver request.  

Analysis

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held, in Barger v. Principi, 16 Vet. App. 132 
(2002), that the notice and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), do not apply to 
waiver claims.  In any event, the file in this case shows 
there has been VA compliance with the VCAA.

A surviving spouse who is in receipt of pension must notify 
the VA of any material change or expected change in income 
which would affect her entitlement to receive, or the rate 
of, pension.  Such notice must be furnished when the 
surviving spouse acquires knowledge that she will begin to 
receive additional income.  Where reduction or discontinuance 
of a running award of improved pension is required because of 
an increase in income, the reduction or discontinuance shall 
be made effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660.

A review of the record shows that the appellant was awarded 
VA death pension benefits effective in January 1978, based on 
her report of having no countable annual income.  An internal 
VA document shows that the appellant was notified of her 
pension award in VA Form 21-6895, which advised the appellant 
that the rate of pension depended on the amount of her annual 
income and of the requirement to notify VA promptly if she 
began to receive additional annual income.  From 1978 to 
August 1981 the appellant received a death pension award 
based on no countable annual income.  From August 1981 to 
August 1982 she received death pension benefits based on the 
countable income she was receiving.  From August 1982 through 
1994 the appellant continued to report no countable income, 
as evidenced by various documents of record, and she 
continued to receive death pension benefits based on having 
no countable annual income.  

In 1999 the RO discovered that the appellant had received 
income of $4,140 during 1995.  By letter dated in August 
1999, the RO advised the appellant that they proposed to 
reduce her pension benefits, effective February 1, 1995, by 
the amount of her unreported income for each year from 1995 
to the present.  By a letter dated in October 1999, the RO 
notified the appellant that the evidence of record showed 
that she received income of $8,541 in 1996 and $4,140 in 
1997.  The RO retroactively adjusted the appellant's pension 
benefits, effective in February 1995, to reflect countable 
income, and this resulted in a $21,027 overpayment.  The 
Board concludes that this overpayment amount was properly 
created because the appellant received pension benefits to 
which she was not legally entitled.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO 
Committee on Waivers concluded that the facts in this case do 
not show these mandatory bars to waiver in the appellant's 
case, but then the RO denied the appellant's claim for waiver 
on the basis that recovery of the overpayment would not be 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(a).  The Board agrees that there was no 
fraud, misrepresentation, or bad faith, and will now consider 
whether recovery of the overpayment from the appellant would 
be against equity and good conscience.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) the fault of the debtor, (2) balancing of 
fault between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) the defeat of the purpose of 
any existing benefit, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
her detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Kaplan v. Brown, 9 
Vet. App. 116 (1996).  In evaluating whether equity and good 
conscience necessitates a favorable waiver decision, the 
Board must consider all of the specific enumerated elements.

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that 
the appellant was solely at fault in the creation of the 
overpayment.  The RO notified the appellant of the pension 
award in April 1978, when she was also informed that pension 
was based on her annual income and that she must promptly 
report any income changes.  The appellant was subsequently 
informed by numerous letters of her duty to report any income 
changes, and that failure to do so may result in an 
overpayment being created.  The record appears to reflect 
that sometime in 1999, the RO discovered that the appellant 
had earned income in the amount of $4,140 in 1995 (apparently 
the appellant had submitted a signed verification showing 
that she received this income; however, this signed 
verification is not of record).  The RO then learned that the 
appellant had earned income of $8,541 in 1996 and $4,140 in 
1997.  The Board therefore concludes that the appellant was 
duly informed of her obligation to timely report income 
changes, yet she failed to promptly report her income in 
1995, 1996, and 1997, which led to the creation of the 
overpayment in this case.

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to adjust the appellant's benefits upon 
learning of her income received in 1995, 1996, and 1997.  It 
is clear that the appellant's actions, or lack of action, 
caused the overpayment without any fault on the part of the 
VA.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
In that regard, a financial status report was received in 
November 1999 in which the appellant reported she worked in 
retail and received a total monthly net income of $780.  She 
reported total monthly expenses of $1251.00 and assets 
consisting of a 1999 Toyota Solara; however she also 
indicated that she owed $22,000 still on the car and was 
making monthly payments of $472.  Another financial status 
report was then received in March 2000, showing that the 
appellant had a total monthly net income of $790, total 
monthly expenses of $1,591, including a $200 per month car 
note (which she claimed she could not pay), and assets 
consisting of a 1999 Toyota Solara.  The appellant was 
provided another opportunity by the RO, in May 2002, to fill 
out another financial status report, but she failed to 
respond.  The Board is unable to reconcile the two available 
financial status reports, completed by the appellant within 
four months of each other, which are inconsistent with each 
other.  In the November 1999 financial status report she 
claimed she paid $472 per month for her car, which she used 
her VA check for, and that that was her only debt.  She 
claimed her family helped her with her financial demands.  In 
the March 2000 financial status report, filed after she was 
advised that her pension award was terminated effective 
January 1, 1999, the appellant claimed she had a $200 per 
month car note (which she claimed she could not pay) and 
noted that if her daughter did not take over the car "note 
lease" it would be going back.  She also listed eight 
different creditors to whom she made monthly payments, but 
did not list her debt to Toyota.  She indicated she was 
trying to get a second job of babysitting on the weekend, 
making about $40.  The Board concludes from these financial 
status reports that the appellant makes enough money to meet 
her basic monthly expenses, including her housing, food, and 
utility payments, and most recently, her car note payment of 
$200 per month.  Apparently her family has helped her with 
her financial demands, and she has the possibility of earning 
additional income from babysitting.  Thus, even though the 
$21,027 pension overpayment is substantial, based on the 
income and expense information of record, it is concluded 
that recovery of the debt, over a reasonable period of time 
if necessary, would not deprive the appellant of life's basic 
necessities.  It has therefore not been shown that financial 
hardship would result from recovery of the overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of pension 
benefits would not be defeated as the appellant is no longer 
receiving VA pension benefits and she was not entitled to 
such benefits during the period of the overpayment.

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she had no entitlement.  The VA 
made payments of benefits based on income information 
furnished by the appellant.  The appellant took no action 
thereafter to promptly report income changes, as required.  
Under such circumstances, to allow her to retain the money 
which was paid would constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.

The record reveals no other factors which would make recovery 
of the overpayment inequitable.  In sum, recovery of the 
pension overpayment would not be against equity and good 
conscience, and thus waiver of recovery of the overpayment is 
not warranted.  The preponderance of the evidence is against 
the claim for waiver; thus the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $21,027 is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

